t c memo united_states tax_court howard dysle petitioner v commissioner of internal revenue respondent docket no 12802-03l filed date howard dysle pro_se huong t duong for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination regarding collection of his and income_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in capitola california petitioner filed two extensions of time to file his return and respondent granted extensions of time to file his return to august and date on date respondent filed a substitute return for petitioner for petitioner’s transcript of account reflects that petitioner filed a return on date petitioner timely filed his return petitioner listed a total_tax and an amount owed of dollar_figure petitioner signed his return on date on date respondent assessed for taxes of dollar_figure a late filing penalty of dollar_figure an estimated_tax penalty of dollar_figure a failure_to_pay_tax penalty of dollar_figure and interest of dollar_figure on date petitioner signed a form_1040 u s individual_income_tax_return for petitioner submitted the form_1040 for in and listed a total_tax of dollar_figure the form_1040 for submitted in bears a received stamp dated date on date respondent abated dollar_figure in tax for respondent subsequently abated portions of the additions to tax and interest for to reflect the revised assessment of tax of dollar_figure ie dollar_figure minus dollar_figure for on or about date respondent filed a notice_of_federal_tax_lien regarding petitioner’s and tax years notice of lien as of the date of the notice of lien petitioner’s unpaid balance was dollar_figure for and dollar_figure for on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding petitioner’s and tax years hearing notice on date petitioner timely filed a form request for a collection_due_process_hearing regarding his and tax years hearing request in the hearing request petitioner stated that he had not been credited with payments he made to the internal_revenue_service irs in a supplemental form submitted to the irs regarding his through tax years petitioner stated that he did not owe the irs anything and that the irs failed to credit petitioner with payments he made on date respondent mailed petitioner a letter identifying settlement officer ron wergin mr wergin as assigned to conduct petitioner’s hearing on date petitioner telephoned mr wergin petitioner told mr wergin that there were missing payments ie payments he did not receive credit for but he was not sure for which year mr wergin asked petitioner to send him the fronts and backs of canceled checks designated for tax years and petitioner requested a face-to-face hearing on date mr wergin telephoned petitioner and asked him to bring to the face-to-face hearing proof of the missing payments that petitioner claimed were not applied to his tax_liabilities for and on date a face-to-face hearing was held between petitioner and mr wergin at the hearing petitioner raised the issues of his underlying tax_liability and whether payments had been properly applied to his account petitioner made a presentation on payments of tax excluding interest and penalties he alleged he made mr wergin provided petitioner with transcripts of his account for through mr wergin again asked petitioner to provide copies of the fronts and backs of canceled checks for the tax years and by date at the hearing mr wergin offered petitioner the opportunity to enter into an installment_agreement petitioner declined the offer mr wergin gave petitioner a form 433-a collection information statement for wage earners and self- employed individuals so he could consider whether petitioner should be placed in currently not collectible status mr wergin asked petitioner to return the form 433-a by date on date petitioner faxed mr wergin a letter discussing three dollar_figure checks petitioner claimed to have mailed to the irs between date and sometime in and a handwritten ledger with amounts petitioner claimed were taxes due and tax paid for through petitioner had already provided the ledger to mr wergin at the hearing that same day mr wergin called petitioner to advise him that he was closing his case but petitioner could still submit proof of missing payments for and to irs compliance petitioner stated that he identified all of his payments in the transcripts for through that mr wergin provided to him on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his and tax years notice_of_determination as of the date of the notice_of_determination petitioner did not submit proof of missing payments for and or a completed form 433-a to mr wergin in the notice_of_determination respondent determined that the notice of lien was appropriate balanced the need for efficient collection with the legitimate concerns of the taxpayer and was no more intrusive than necessary in an attachment to the notice_of_determination mr wergin stated he considered only matters related to and as petitioner received a hearing notice only for those two years he verified that all requirements of any applicable law or administrative procedure had been met he reviewed petitioner’s underlying liability for he reviewed whether payments were properly credited to petitioner’s account he provided petitioner official transcripts of his and tax years he offered petitioner an installment_agreement to pay the outstanding balance that petitioner declined he told petitioner he might be eligible for uncollectible status given petitioner’s statements about his finances he provided petitioner a form 433-a but petitioner did not return the form 433-a and he gave petitioner additional time after the hearing to provide proof including canceled checks but petitioner did not submit this information to him opinion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite when the commissioner issues a determination regarding a disputed collection action sec_6330 permits a taxpayer to seek judicial review with the tax_court or a u s district_court as is appropriate if the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra pincite goza v commissioner supra pincite if the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for an abuse_of_discretion sego v commissioner supra pincite petitioner did not receive a statutory_notice_of_deficiency for or respondent ultimately assessed petitioner’s and tax based on the returns for and petitioner submitted to the irs petitioner raised the issue of his underlying liability for at the hearing accordingly petitioner’s underlying liability for is properly before the court and we review that issue de novo see 122_tc_1 sego v commissioner supra goza v commissioner supra in the hearing request and a supplemental form petitioner stated that he had not been credited with payments he made to the irs we review de novo respondent’s determination regarding the amount unpaid after application of credits to which petitioner is entitled 117_tc_127 where the issue is the amount of tax owed that remains unpaid we review respondent’s determination de novo as this is a challenge to the validity of the underlying tax_liability 116_tc_60 timely filing for petitioner claims that he timely filed his return sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner claimed that he filed his original return around date petitioner testified that he filed three tax returns for but that he no longer had any copies of the returns he filed for petitioner testified that he did not mail his return via certified mail the court is not required to accept petitioner’s unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 we found petitioner’s testimony to be general vague conclusory and or questionable in certain material respects under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony to conclude that he timely filed his return see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 additionally petitioner’s testimony regarding the return that he claims to have mailed in date suggests that this return was never received by respondent petitioner testified that a dollar_figure check he included with the return he claimed to have mailed in date was never cashed or returned to him furthermore shortly before trial in a filing with the court petitioner averred that his original return for was dated date and was mailed to the irs on or about date petitioner did not call his accountant who prepared his return as a witness we infer that the accountant’s testimony would not have been favorable to petitioner 6_tc_1158 affd 162_f2d_513 10th cir we conclude petitioner did not timely file his return petitioner offered no evidence that his failure to timely file was due to reasonable_cause and not due to willful neglect we conclude that petitioner is liable for an addition_to_tax pursuant to sec_6651 checks allegedly not applied to petitioner’s account petitioner claims that certain checks he submitted to the irs were not credited to his account respondent argues that this is a new issue that was not raised at the hearing and therefore it is not subject_to review by the court pursuant to 118_tc_488 we disagree petitioner raised this issue at the hearing and it is properly before the court petitioner presented no documentary_evidence to support his testimony that he submitted to the irs the alleged checks that he claims were not applied to his account the court is not required to accept petitioner’s unsubstantiated testimony see wood v commissioner supra as stated supra we found petitioner’s testimony to be general vague conclusory and or questionable in certain material respects under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony to conclude that he submitted any of these three checks to respondent or that respondent failed to apply these amounts to petitioner’s account see lerch v commissioner supra geiger v commissioner supra tokarski v commissioner supra petitioner attached to his posttrial brief documents to support his claim that payments were not appropriately applied to his account evidence must be submitted at trial documents attached to briefs and statements therein are not evidence rule b lombard v commissioner tcmemo_1994_154 n affd without published opinion 57_f3d_1066 4th cir wicker v commissioner tcmemo_1993_431 n affd without published opinion 50_f3d_12 8th cir accordingly we disregard these documents in reaching our decision petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b we conclude that respondent correctly determined to sustain the notice of lien to reflect the foregoing decision will be entered for respondent
